Exhibit 10.5

EXECUTION COPY

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) made this 10th day of July, 2009 (the
“Commencement Date”), by and between AVIS INDUSTRIAL CORPORATION, an Indiana
corporation (“Landlord”), and BADGER EQUIPMENT COMPANY, a Minnesota corporation
(“Tenant”).

Background

Landlord is the owner of certain premises located at and known as 217 Patneaude
Drive, Winona, MN 55987 (the “Premises”). The Premises consists of (i) the land
described in Exhibit A (the “Land”), (ii) the buildings and improvements
constructed thereon (the “Improvements”), (iii) all easements, rights of way,
licenses, privileges and appurtenances, if any, belonging to or inuring to the
benefit of the Land or the Improvements. Landlord desires to let and demise to
Tenant and Tenant desires to take and hire from Landlord the Premises, subject
to the terms and conditions hereinafter set forth.

Agreement

NOW THEREFORE, intending to be legally bound, Landlord and Tenant hereby agree
as follows:

1. Premises and Term. Landlord hereby lets and demises to Tenant and Tenant
hereby takes and hires from Landlord the Premises for a term (the “Lease Term”)
beginning on the Commencement Date and expiring without further notice or act on
the tenth (10th) day of the month in which the fifth (5th) anniversary of the
Commencement Date occurs. Landlord hereby represents and warrants that, as of
the date of this Lease, the Premises is not subject to any restrictions,
encumbrances or other title matters that could adversely affect Tenant’s
intended use of the Premises (as described in Section 6 below) except for those
matters set forth on Exhibit B attached hereto.

2. Rent.

(a) Tenant shall pay to Landlord in lawful money of the United States minimum
annual rental in the amount of Three Hundred Thousand and 00/100 Dollars
($300,000.00) (“Annual Fixed Rent”) in equal monthly installments of one-twelfth
of the amount thereof, payable in advance on the first day of each and every
calendar month during the Lease Term. If the Commencement Date occurs on a day
other than the first day of a calendar month or if the Lease Term ends on a day
other than the last day of a calendar month, the Rent due for the partial
calendar months occurring at the commencement and expiration of the Lease Term
shall be prorated on a per diem basis. Notwithstanding the above, the first
installment of rent shall be due on August 1, 2009, and shall include the August
2009 monthly installment, as well as the prorated July 2009 monthly installment
(for the period commencing on the Commencement Date through and including
July 31, 2009).



--------------------------------------------------------------------------------

(b) Except as otherwise set forth in this Lease, all costs, expenses and
obligations with respect to the Premises shall be paid by Tenant, so that,
except as otherwise set forth in this Lease, the Annual Fixed Rent payable by
Tenant to Landlord hereunder shall be “net” to Landlord.

(c) All sums other than Annual Fixed Rent payable by Tenant under this Lease are
referred to hereinafter as Additional Rent and Landlord shall have the same
rights and remedies for non-payment thereof as Landlord has for non-payment of
Annual Fixed Rent. Annual Fixed Rent and Additional Rent are sometimes referred
to hereinafter collectively as “Rent”.

(d) Except as otherwise set forth in this Lease, all monetary obligations shall
be paid without notice or demand and without set-off, counterclaim, recoupment,
abatement, suspension, deferment, diminution, deduction, reduction or defense.

3. Taxes and Other Charges.

(a) Tenant shall pay before any fine, penalty, interest or cost may be added
thereto, or become due or be imposed by operation of law for the non-payment
thereof, all taxes, including municipal and school taxes, assessments, rates and
charges, county taxes, excises, levies, and all other license and permit fees
and other governmental charges, and any taxes, charges or fees in lieu of any of
the foregoing, which during the Lease Term may be assessed, levied, confirmed,
imposed upon, or become due and payable with respect to the Premises or any part
thereof or any appurtenance thereto (all of which are hereinafter collectively
called “Taxes”). Landlord shall promptly submit to Tenant copies of all such tax
bills directed to Landlord. Tenant shall pay such Taxes directly to the
government or other public authority charged with the collection thereof. Tenant
shall provide Landlord with copies of receipts, canceled checks or other
evidence reasonably satisfactory to Landlord of the payment of such Taxes.

(b) All Taxes which shall be charged, laid, levied, assessed or imposed for each
fiscal period in which the Lease Term terminates shall be apportioned pro rata
between Landlord and Tenant in accordance with the portion of the relevant
fiscal period during which the Lease Term shall be in effect. In the event that
any payment of Taxes is due during the Lease Term with respect to a fiscal
period prior to the Lease Term or that extends beyond the Lease Term, Landlord
shall pay Landlord’s proportionate share thereof (based upon the portion of the
fiscal period that extends beyond the Lease Term) to Tenant at least ten
(10) days prior to the date that payment is due with the maximum discount.
Provided that Tenant receives Landlord’s payment as aforesaid, Tenant shall
remit to the taxing authority, the full amount due for the relevant fiscal
period. In the event that any payment of Taxes is due after the expiration of
the Lease Term with respect to a fiscal period that includes part of the Lease
Term, Tenant shall pay to Landlord Tenant’s proportionate share thereof (based
upon the portion of the fiscal period that was included in the Lease Term) and
if the amount of such Taxes are not known prior to expiration of the Lease Term,
such proportionate share shall be estimated based on the most recent known Taxes
and such estimated taxes shall be paid to Landlord prior to expiration of the
Lease Term. The foregoing covenant shall survive the expiration of the Lease
Term.

 

2



--------------------------------------------------------------------------------

(c) If any special assessment with respect to the Premises may be paid in
installments, Tenant shall be obligated to pay only those installments which
become due and payable during the Lease Term.

(d) Nothing herein contained shall require or be construed to require Tenant to
pay any transfer, recording, inheritance, estate, succession, franchise, excise,
business privilege, income, gross receipts or profit tax, or capital levy that
is or may be imposed upon Landlord.

(e) Tenant shall have the right to contest any increase in any Taxes levied
against the Premises, and Landlord shall cooperate with any reasonable request
by Tenant in connection with such contest and permit Landlord’s name to be used
in such contest, to the extent reasonably necessary.

4. Utilities and Other Service Charges. Tenant will pay for all water, gas, oil,
electricity, heat, telephone, sewage, trash removal, janitorial service and snow
removal and all other utilities and services used by Tenant at the Premises
during the Lease Term, except to the extent otherwise expressly set forth in
this Lease. Landlord is not obligated to provide or pay for any utilities or
services supplied to the Premises, except as otherwise expressly set forth in
this Lease.

5. Maintenance and Repair.

(a) Except as set forth in subsection 5(b) below, Tenant, at its sole cost and
expense throughout the Lease Term, shall keep and maintain the Premises
(including but not limited to all HVAC and other building systems and all
fixtures and Improvements) in the same order and condition as they are on the
Commencement Date and shall make all repairs, replacements and renewals
necessary to keep them in such order and condition, reasonable wear and tear and
damage by fire or other casualty (including the elements) excepted.

(b) Landlord, at its own cost and expense, shall keep and maintain the roof, the
structural components of the Improvements (including the footings, exterior
walls, foundations and structural steel columns and girders) and the parking
areas in good order and condition and will make all necessary repairs,
replacements and renewals necessary to keep them in such order and condition,
reasonable wear and tear and damage by fire or other casualty (including the
elements) excepted. Landlord’s obligations under this subsection 5(b) shall not
apply with respect to repairs, replacements and renewals necessitated by
Tenant’s misuse of the Premises or intentional misconduct.

6. Use. Tenant shall have the right to use the Premises for any other lawful
purpose. Tenant shall not use or occupy or permit any of the Premises to be used
or occupied, nor do or permit anything to be done in or on any of the Premises,
in a manner which creates or constitute a public or private nuisance or waste.

7. Compliance with Law. Except as set forth in the following paragraph, Tenant
agrees that during the Lease Term, it will, at its own cost and expense,
promptly comply with: (a) all present and future federal, state, county, city
and municipal or other statutes, charters, laws, rules, orders, regulations and
ordinances affecting the Premises, the occupancy, use or repair thereof; (b) all
rules, orders, and regulations of all public officers including the police,
health and fire

 

3



--------------------------------------------------------------------------------

departments and with the National Board of Fire Underwriters or other similar
organizations for the prevention of fire or the corrections of hazardous
conditions; and (c) the requirements of all insurance companies having policies
or public liability, fire and other insurance at any time in force and effect
with respect to the Premises and its permanent improvements.

Notwithstanding the foregoing, Tenant shall in no event have any obligation to
do any of the following: (a) make any repair or replacement which would
otherwise be Landlord’s responsibility under subsection 5(b) of this Lease; or
(b) correct or remedy any environmental problem which was not caused or created
by Tenant during the Lease Term.

8. Sublease and Assignment.

(a) Tenant shall have the right to sublease all or any portion of the Premises
or assign this Lease with the prior written approval of Landlord, which approval
shall not be unreasonably withheld, delayed or conditioned.

(b) Notwithstanding foregoing Tenant will have the right to assign the Lease or
sublet all or any part of the Premises to an affiliate of Tenant without
obtaining Landlord’s approval Tenant shall provide notice of Tenant’s intent to
assign or sublet at least fifteen (15) days prior to the effective date of the
same. Furthermore, any affiliate of Tenant shall be permitted to use all or any
part of the Premises, and such use shall not be considered an assignment of the
Lease or a sublet of the Premises. The term “affiliate of Tenant” shall mean any
person(s), partnership(s), corporation(s), or other form of business or legal
association or entity (i) owning or controlling Tenant, under common ownership
or control with Tenant, or controlled by Tenant or (ii) acquiring all or
substantially all of Tenant’s assets or ownership interests.

(c) No subleasing of the Premises or assignment of this Lease, nor the granting
of any consent by Landlord with respect thereto, shall release or relieve Tenant
from liability for the payment of Rent or performance of any other obligations
of Tenant under this Lease, except in the case of an assignment of this Lease to
an affiliate of Tenant that has a net worth on the date of the assignment at
least equal to Tenant’s net worth as of the Commencement Date (in which case
Tenant shall be released from any further liability or obligation thereafter
arising under this Lease provided such affiliate of Tenant assumes all
obligations of Tenant under this Lease).

9. Fire or Other Casualty.

(a) The term “Major Casualty” as used in this Section means any fire or other
casualty (including the elements) which causes damage to or destruction of the
Premises of such an extent that, in the opinion of an independent licensed
engineer or architect retained by Tenant but reasonably approved by Landlord, it
would require ninety (90) days or more to restore the Premises to the condition
which existed prior to the Major Casualty, from the date that such restoration
is commenced. The term “Minor Casualty” as used in this Section means any fire
or other casualty (including the elements) which causes damage to or destruction
of the Premises of such an extent that it would require less than ninety
(90) days to restore the Premises to the condition which existed prior to the
Minor Casualty, from the date that such restoration is commenced. The term
“Casualty” as used in this Section means either a Minor Casualty or a Major
Casualty.

 

4



--------------------------------------------------------------------------------

(b) Promptly following the occurrence of a Casualty, Tenant shall send written
notice to Landlord estimating the date (“Restoration Completion Date”) that the
Premises will be fully restored to the condition which existed prior to the
Casualty, including a copy of the opinion of the engineer or architect setting
forth the estimate of the number of days required to restore the Premises to the
condition which existed prior to the Casualty, from the date that such
restoration is commenced.

(c) In the event of a Minor Casualty, Tenant shall proceed with reasonable
diligence to restore the Premises as nearly as possible to its condition prior
to the occurrence of the Minor Casualty using available insurance proceeds. In
the event that Tenant’s insurance proceeds and related deductible (which shall
be paid by Tenant) are insufficient to complete repair, restoration or
rebuilding of the Premises, Tenant shall be solely responsible for such
deficiency.

(d) In the event of a Major Casualty, Tenant shall give notice to Landlord,
within thirty (30) days after delivering Tenant’s notice specifying the
Restoration Completion Date, pursuant to which Tenant shall elect to do either
terminate this Lease or elect to keep this Lease in effect. If Tenant elects to
terminate this Lease, then this Lease shall terminate as of the date of the
Major Casualty, and Tenant shall (i) assign to Landlord all of Tenant’s right,
title and interest in and to all insurance proceeds paid or payable to Tenant on
account of the Improvements, whereupon Tenant shall have no further liability or
obligation under this Lease, including without limitation no obligation to
repair, restore or rebuild the Premises. Furthermore, if Tenant notifies
Landlord that Tenant elects to keep this Lease in effect, Tenant shall proceed
with reasonable diligence to restore the Premises as nearly as possible to its
condition prior to the occurrence of the Major Casualty using available
insurance proceeds. In the event that the insurance proceeds and related
deductible amount (which shall be paid by Tenant) are insufficient to complete
repair, restoration or rebuilding of the Premises, Tenant shall be solely
responsible for such. Tenant shall have no right to terminate this Lease
pursuant to this Section 9(d) if such Casualty was caused by the misuse of the
Premises or intentional misconduct of Tenant.

(e) In the event that there occurs any Casualty and this Lease is not terminated
by Tenant pursuant to subsection 9(d), Tenant’s obligation to pay Rent for any
portion of the Premises shall be equitably abated from the date of the Casualty
until the date that the Premises has been restored; provided, however, that such
abatement shall apply only to the portion of the Premises rendered unusable for
the operation of Tenant’s business.

10. Insurance.

(a) During the Lease Term, Tenant, at its expense, shall maintain in effect:

(i) fire and casualty insurance with extended coverage (i.e., “all risk
coverage”) in an amount equal to the full replacement value of Tenant’s
alterations, trade fixtures and personal property at the Premises, with a
deductible that is determined by Tenant in accordance with its internal
insurance policies; and

(ii) commercial general liability insurance in the amount of at least
$1,000,000, combined single limit, naming Landlord as an additional insured.

 

5



--------------------------------------------------------------------------------

(iii) worker’s compensation insurance covering Tenant’s employees at the
Premises in accordance with requirements of the State in which the Premises is
located.

(iv) fire and casualty insurance with extended coverage (i.e. “all-risk
coverage”), in an amount not less than Four Million Dollars ($4,000,000), with
respect to the Improvements at the Premises (but not with respect to Tenant’s
alterations, trade fixtures or personal property at the Premises), with a
deductible not in excess of $100,000, naming Landlord as its interests may
appear. Tenant shall pay the premiums for such insurance within and keep such
insurance in force at all time during the term of this Lease.

(b) All insurance required by subsection 10(a) above shall be carried with
companies licensed to do business in the State in which the Premises is located.
All policies required by subsection 10(a) above shall provide that the insurer
will endeavor to provide at least thirty (30) days written notice to any
additional insureds before cancellation or material modification. Tenant shall
furnish Landlord with certificates issued by its carrier(s) evidencing the
coverage required by subsection 10(a) above or replacements and renewals
thereof.

(c) Tenant may, at its option, include the insurance coverage required by
subsection 10(a) above in general or blanket policies of insurance.

(d) Each casualty, fire, personal property and extended coverage or “all-risk”
insurance policy required under this Lease (collectively, the “Property
Insurance”) shall contain a clause in which the underlying insurance carrier
waives all rights of subrogation with respect to losses payable under such
policies. By this paragraph, Landlord and Tenant intend, and hereby agree, that
the risk of loss or damage to property shall be borne by the parties’ insurance
carriers. It is hereby agreed that Landlord and Tenant shall look solely to, and
seek recovery from, only their respective insurance carriers in the event a loss
is sustained for which Property Insurance is carried or is required to be
carried under this Lease. Landlord and Tenant expressly waive any and all claims
against each other with respect to claims, damages or losses for which Property
Insurance is carried or is required to be carried hereunder. For this purpose,
applicable deductible amounts shall be treated as though they were recoverable
under such policies.

11. Alterations and Additions.

(a) Tenant will be entitled to make alterations (other than Major Alterations
(as hereinafter defined)) without obtaining Landlord’s approval. Tenant shall
not make any Major Alteration to the Improvements without first securing
Landlord’s written approval, which approval shall not be unreasonably withheld,
conditioned or delayed. The term “Major Alteration” means any alteration or
addition which affects the roof, any structural component, or any mechanical
system of the Improvements. Any alterations and additions shall be executed by
Tenant in a good and workmanlike manner. Tenant shall remove any Major
Alteration which it installed and restore the Premises to its previous
condition, unless Landlord, in connection with granting its consent to such
Major Alteration, agrees in writing that such alteration may be left in place.

(b) Any mechanic’s liens filed against the Premises for work done or materials
supplied to Tenant in the making of alterations, decorations, installations,
additions, or improvements

 

6



--------------------------------------------------------------------------------

shall be promptly paid or bonded and discharged within thirty (30) days
following notice to Tenant of the intention by the labor material supplier to
assert or file such lien. Tenant agrees to indemnify and to save and hold
Landlord harmless against all damages, losses, judgments, costs, expenses and
attorneys fees Landlord may incur by reason of any such liens.

12. Condemnation

(a) The term “Total Taking” as used herein means any taking of all or a portion
of the Premises by condemnation or other governmental proceeding as a result of
which it is unreasonable or impossible for Tenant to properly conduct its
business in the Premises. The term “Partial Taking” means any taking of a
portion of the Premises, other than a Total Taking. The term “Taking” means
either a Total Taking or a Partial Taking.

(b) In the event of a Taking, the entire proceeds of any condemnation award or
compensation shall belong to Landlord, except as hereinafter provided. In such
event, Tenant shall and hereby does assign all right, title and interest in any
condemnation award or compensation to Landlord, except as hereinafter provided,
and Tenant shall and hereby does waive in favor of Landlord any interest
therein, except as hereinafter provided. Tenant shall have the right to claim
from the condemning authorities such compensation as may be separately awarded
or recoverable by Tenant in its own right on account of any and all damages to
Tenant’s business by reason of the condemnation and for or on account of any
cost or a loss to which Tenant might be put in relocating its business or in
removing Tenant’s personalty.

(c) In the event of a Total Taking, this Lease shall terminate on the date the
possession of the Premises is delivered to the condemning authority.

(d) In the event of a Partial Taking, Landlord shall, using due diligence,
repair and restore the balance of the Premises remaining after the condemnation
as nearly as possible to the condition prior to the Partial Taking.
Notwithstanding the foregoing, in the event that the proceeds received on
account of a Partial Taking are insufficient to complete repair, restoration or
rebuilding of the Premises, Landlord shall be solely responsible for such
deficiency and shall be directly responsible for payment of any costs in excess
of the condemnation proceeds. Following a Partial Taking, Rent shall be
equitably adjusted in the event that Tenant’s use of the Premises is adversely
affected by such Partial Taking.

13. Environmental Provisions

(a) Definitions. For purposes of this Section 13, the following terms shall have
the following meanings:

(i) “Environmental Law” means any federal, state, or local statute, law, order,
regulation, ordinance, constitution, agreement, permit, or decision relating to
pollution or protection of human health, safety or the environment, as well as
any principles of common law under which a person may be held liable for the
Release of any Hazardous Substance into the environment.

(ii) “Hazardous Substance” means any gaseous, liquid or solid chemical,
material, substance, contaminant or waste that may or could pose a hazard to the
environment or

 

7



--------------------------------------------------------------------------------

human health or safety, including (a) any “hazardous substances” as defined by
the federal Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. §9601 et seq., (b) any “extremely hazardous substance,”
“hazardous chemical,” or “toxic chemical” as those terms are defined by the
federal Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et
seq., (c) any “hazardous waste,” as defined under the federal Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq., (d) any “pollutant,” as defined under the federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq., (e) any chemical, material,
substance, contaminant or waste, whether gaseous, liquid or solid, that is
regulated under any Environmental Law, and (f) any asbestos, polychlorinated
biphenyls (“PCB’s”), petroleum, petroleum products and urea formaldehyde and
mold.

(iii) “Release” means any release, spill, emission, leaching, leaking,
migration, dumping, emptying, pumping, injection, deposit, disposal, discharge
or dispersal of any Hazardous Substance into the indoor or outdoor environment,
or into, on, or from any property.

(iv) “Remedial Action” means any action required by Environmental Law to address
a Release of Hazardous Substances, including, but not limited to,
investigations, abatement, corrective actions, response actions, removal
actions, or remediation.

(b) Prohibition. Tenant shall not (and shall not permit its employees, agents or
affiliates to) generate, use, store, treat or dispose of Hazardous Substances on
or in the Premises or any part thereof without prior written authorization by
Landlord. Such prohibition shall not apply to Hazardous Substances that are
generated, used, or stored in the ordinary course of Tenant conducting its
business or any other permitted use of the Premises, including the repairs or
maintenance of the Premises, provided such Hazardous Substances are generated,
used, stored, treated or disposed of in accordance in all material respects with
Environmental Law.

(c) Tenant Activities.

(i) Tenant shall, at its own cost, comply in all material respects with all
Environmental Laws in connection with Tenant’s operations or activities at the
Premises.

(ii) If the presence, Release, threat of Release, placement on or in the
Premises or any portion thereof, or the generation, transportation, storage,
treatment, or disposal at, on, in, under or from the Premises, or any portion
thereof of any Hazardous Substance, to the extent occurring in connection with
Tenant’s operations or activities at the Premises during the Lease Term
(a) gives rise to liability (including, but not limited to, a Remedial Action)
under Environmental Laws, (b) causes an adverse public health effect, or
(c) pollutes, or threatens to pollute the environment, Tenant shall promptly
take, at Tenant’s sole cost and expense, any and all Remedial Action reasonably
necessary to respond to such Hazardous Substances, and mitigate exposure to
liability arising from the Hazardous Substance, if and to the extent required by
Environmental Law.

(iii) Tenant shall have the right, but not the obligation, to perform an
environmental assessment of the Premises, at any time, including on or about the
expiration of the Lease Term. The written results or report of any such
environmental assessment shall be provided by Tenant to Landlord.

 

8



--------------------------------------------------------------------------------

(d) Landlord Activities.

(i) Landlord shall promptly provide Tenant copies of all written, non-routine
communications, permits or agreements between Landlord and any governmental
authority or agency (federal, state or local) or any private entity relating in
any way to the presence, Release, threat of Release, placement on, in or from
the Premises, or any portion thereof, or the generation, transportation,
storage, treatment or disposal in, on, or from the Premises of any Hazardous
Substances during the Lease Term.

(ii) If the presence, Release, threat of Release, placement on, in or from the
Premises, or any portion thereof, or the generation, transportation, storage,
treatment or disposal at, on, in, under or from the Premises, or any portion
thereof, of any Hazardous Substance occurring prior to the Lease Term: (a) gives
rise to liability (including, but not limited, to a Remedial Action) under
Environmental Laws, (b) causes an adverse public health effect, or (c) pollutes,
or threatens to pollute the environment, Landlord shall promptly take, at
Landlord’s sole cost and expense, any and all Remedial Action reasonably
necessary to respond to such Hazardous Substances, and mitigate exposure to
liability arising from the Hazardous Substances, if any, to the extent required
by Environmental Laws; provided, however, that any such condition or activity
that results in (a), (b) or (c) which occurs prior to the Lease Term, and,
through no fault of Tenant, continues during the Lease Term, shall be considered
as occurring wholly prior to the Lease Term.

(e) Environmental Indemnification.

(i) Notwithstanding anything to the contrary contained in this Lease, Landlord
hereby indemnifies and holds Tenant, and its affiliates, partners, directors,
officers, agents and employees harmless from and against any and all claims
arising from or in connection with (A) any environmental conditions, including,
without limitation, the presence, Release or threatened Release or placement on,
in or from the Premises, or any portion thereof, of Hazardous Substances
occurring prior to the Lease Term, (B) the violation of any Environmental Laws
prior to the Lease Term, or (C) any breach or default by Landlord in the full
payment and/or performance of its obligations under this Section.

(ii) Notwithstanding anything to the contrary contained in this Lease, Tenant
hereby indemnifies, defends and holds Landlord, and its respective partners,
directors, officers, agents and employees harmless from and against any and all
claims arising from or in connection with (A) any environmental conditions,
including, without limitation, the presence, Release, or threatened Release or
placement on, in or from the Premises, or any portion thereof, of Hazardous
Substances as a result of Tenant’s operations or activities on the Premises
during the Lease Term, (B) the violation of any Environmental Laws to the extent
arising from Tenant’s operations or activities on the Premises during the Lease
Term, or (C) any breach or default by Tenant in the full payment and/or
performance of its obligations under this Section.

 

9



--------------------------------------------------------------------------------

(f) Landlord’s and Tenant’s obligations under this Section 13 shall survive the
expiration or any termination of the Lease.

14. Indemnification.

(a) In addition to its indemnification obligations under Section 13, Tenant
covenants and agrees to indemnify, defend, protect and save Landlord harmless
from and against any and all claims, demands, expenses, losses, suits and
damages as may be occasioned by reason of (i) injury to persons or damage to
property caused by the negligence or intentional misconduct of Tenant or
Tenant’s agents, employees, contractors or invitees, (ii) any breach by Tenant
of any covenant, agreement, representation or warranty made by Tenant pursuant
to this Lease, and (iii) Tenant’s operations or activities on the Premises
during the Lease Term.

(b) In addition to its indemnification obligations under Section 13, Landlord
covenants and agrees to exonerate, indemnify, defend, protect and save Tenant
harmless from and against any and all claims, demands, expenses, losses, suits
and damages as may be occasioned by reason of (i) injury to persons or damage to
property caused by the negligence or intentional misconduct of Landlord or
Landlord’s agents, employees, contractors or invitees, and (ii) any breach by
Landlord of any covenant, agreement, representation or warranty made by Landlord
pursuant to this Lease.

(c) All indemnity obligations of Landlord and Tenant arising under this Lease,
including without limitation Section 13 above and this Section 14, and all
claims, demands, damages and losses assertable by Landlord and Tenant against
the other in any suit or cause of action arising out of or relating to this
Lease, the Premises, or the use and occupancy thereof, are limited as follows:

(i) by the releases and waivers expressed in subsection 10(e);

(ii) all of the claims for indemnification and other recoveries shall be limited
to direct, proximately caused damages, and shall exclude all special,
consequential, indirect, exemplary or incidental damages, including business
loss or interruption, of any kind whether arising in contract, tort, product
liability or otherwise, suffered by the party asserting the claim or seeking the
recovery; and

(iii) in the event that Landlord and Tenant are determined to be contributorily
responsible for the indemnified injury or loss, each indemnitor’s obligation
shall be limited to the indemnitor’s equitable share of the losses, costs or
expenses to be indemnified against based on the relative culpability of each
indemnifying person whose negligence or willful acts or omissions contributed to
the injury or loss.

15. Default by Tenant. The occurrence of any one of the following shall
constitute an event of default by Tenant (“Tenant Default”):

(a) failure by Tenant to pay any monthly installment of Annual Fixed Rent or
other sum required to be paid by Tenant pursuant to this Lease within ten
(10) days after Tenant receives written notice from Landlord that the same is
due;

 

10



--------------------------------------------------------------------------------

(b) failure by Tenant to perform or comply with any other covenant or condition
of this Lease to be performed or complied with by Tenant within thirty (30) days
after written notice thereof from Landlord and such additional time, if any, as
is reasonably necessary to cure such failure, provided Tenant commences to cure
such failure within such thirty (30) day period and thereafter prosecutes such
cure to completion with reasonable diligence; or

(c) the filing of a petition against Tenant for adjudication of it as a bankrupt
or insolvent, or for its reorganization or the appointment of a receiver or
trustee for the benefit of its creditors, if such petition is not dismissed
within sixty (60) days of filing; or the filing of such a petition by Tenant; or
an assignment by Tenant for the benefit of creditors; or the taking of
possession of the property of Tenant by any governmental officer or agency
pursuant to statutory authority for the dissolution or liquidation of Tenant.

16. Landlord’s Remedies.

(a) In addition to all other remedies available to Landlord at law or equity, if
any Tenant Default under this Lease exists Landlord at its option, may:

(i) terminate this Lease and all the estate of Tenant in the Premises by giving
Tenant fifteen (15) days’ written notice of termination, and, upon the date
specified in such notice, the Lease Term and the estate hereby granted shall
expire and terminate with the same force and effect as if the date set forth in
such notice were the date herein before fixed for the expiration of the Lease
Term;

(ii) with or without terminating this Lease, reenter and repossess the Premises,
or any part thereof, and relet, or attempt to relet, any or all parts of the
Premises;

(iii) recover from Tenant, and Tenant shall pay to Landlord upon demand, an
amount equal to the excess, if any, of (a) Annual Fixed Rent and all other sums
which would be payable under this Lease for the remainder of the Lease Term from
the date of such demand, for what would have been the then unexpired Lease Term
in the absence of such expiration, termination or repossession, discounted at
the rate of six percent (6%) per annum, over (b) the then fair rental value of
the Premises for the same period, discounted at a like rate. If any statute or
rule of law shall validly limit the amount of such liquidated final damages to
less than the amount above agreed upon, Landlord shall be entitled to the
maximum amount allowable under such statute or rule of law;

(iv) pay or perform for the account of Tenant any obligation or work to be paid
or done by Tenant pursuant to the provisions of this Lease which Tenant has
failed to pay or perform, and Landlord may reenter and repossess all or such
part of the Premises as may be necessary to perform such work. Tenant shall pay
to Landlord on demand, as Additional Rent, the amount reasonably paid or
expended by Landlord to do the work or otherwise cure the default by Tenant.

(b) In the event of any termination of this Lease or repossession of the
Premises or any part thereof under this Section by reason of an occurrence of a
Tenant Default, and Landlord has not elected to recover damages pursuant to
subsection 15(a)(iii) of this Lease, Tenant shall pay to Landlord the Annual
Fixed Rent and all other sums required to be paid by Tenant to and

 

11



--------------------------------------------------------------------------------

including the date of such termination or repossession; and, thereafter, Tenant
shall, until the end of what would have been the expiration of the Lease Term in
the absence of such termination or repossession, and whether or not the Premises
or any part thereof shall have been relet, be liable to Landlord for, and shall
pay to Landlord as agreed, current damages, the Annual Fixed Rent and all other
sums which would be payable under this Lease by Tenant in the absence of such
termination or repossession, less the net proceeds, if any, of any reletting
effected for the account of Tenant pursuant to subsection 15(a)(ii), after
deducting from such proceeds all of Landlord’s reasonable expenses in connection
with such reletting (including, without limitation, all reasonable related
repossession costs, brokerage commissions, legal expenses, attorney’s fees,
employees’ expenses, alteration costs and expenses of preparation of such
reletting). Tenant shall pay such current damages on the days on which the
Annual Fixed Rent would have been payable under this Lease in the absence of
such termination or repossession, and Landlord shall be entitled to recover the
same from Tenant on each such day. Following such termination of this Lease or
repossession of the Premises, Landlord shall use commercially reasonable efforts
to re-let the Premises on commercially reasonable terms and to otherwise
mitigate its damage.

17. Default by Landlord.

(a) The following shall be an event of default by Landlord (a “Landlord
Default”):

(i) failure by Landlord to pay any sum required to be paid by Landlord pursuant
to this Lease within ten (10) days after Landlord receives notice from Tenant
that the same is due and payable; or

(ii) failure by Landlord to perform or comply with any covenant or condition of
this Lease to be performed or complied with by Landlord within thirty (30) days
after written notice thereof from Tenant and such additional time, if any, as is
reasonably necessary to cure such failure, provided Landlord commences to cure
such failure within such thirty (30) day period and thereafter prosecutes such
cure to completion with reasonable diligence.

(b) Upon the occurrence of a Landlord Default, Tenant may, at its election,
perform the obligation which Landlord has failed to perform for the account of
Landlord. Notwithstanding the foregoing, in case of an emergency where there is
an immediate threat to the Premises or Tenant’s property therein as a result of
Landlord’s failure to perform any obligation under this Lease, Tenant shall have
the right to perform any obligation that Landlord has failed to perform, without
giving the notice and opportunity for cure required for such failure to
constitute a Landlord Default. Tenant shall, however, give such notice as may be
reasonable under the circumstances (which notice may, for this purpose, consist
of telephonic notice).

Landlord shall pay Tenant upon demand all reasonable costs paid by Tenant in
performing Landlord’s obligations under the preceding paragraph.

The rights and remedies granted to Tenant pursuant to this Section are in
addition to all other rights and remedies which Tenant may have by law or equity
on account of a failure by Landlord to perform its obligations under this Lease.

18. Quiet Enjoyment. Landlord covenants and agrees that, so long as Tenant keeps
and performs each and every covenant and condition contained herein to be kept
and performed by Tenant, Tenant shall quietly possess and enjoy the Premises
without hindrance or molestation by Landlord or any party claiming under or by
Landlord.

 

12



--------------------------------------------------------------------------------

19. Subordination and Non-Disturbance.

(a) Landlord hereby represents to Tenant that there are no mortgages, judgments
or liens encumbering the Premises except those set forth in Exhibit B. On or
before the Commencement Date, Landlord shall deliver to Tenant Non-Disturbance
Agreements (as hereinafter defined), in form commercially reasonable, executed
by the holders of any such mortgages, judgments and liens.

(b) This Lease and the estate, interest and rights hereby created are
subordinate to any mortgage or mortgages hereafter placed upon the Premises or
any estate or interest therein, and to all renewals, modifications,
consolidations, replacements and extensions of the same, and any substitutes
therefor. Tenant agrees that in the event any person, firm corporation or other
entity (including any mortgagee) acquires the right to possession of the
Premises, Tenant shall, if requested by such person, firm, corporation or other
entity, attorn to and become the tenant of such person, firm, corporation or
other entity upon the same terms and conditions as are set forth herein for the
balance of the Lease Term. Notwithstanding the foregoing, any mortgagee may, at
any time, subordinate its mortgage to this Lease, without Tenant’s consent, by
notice in writing to Tenant, and thereupon this Lease shall be deemed prior to
such mortgage without regard to their respective dates of execution and
delivery, and in that event, such mortgagee shall have the same rights with
respect to this Lease as if this Lease had been executed prior to the execution
and delivery of the mortgage.

The foregoing provisions of this subsection are subject, however, to the express
condition that the holder of any mortgage to which this Lease shall be
subordinate delivers to Tenant an agreement in commercially reasonable form (a
“Nondisturbance Agreement”) which shall provide that if (and for as long as) no
Tenant Default under this Lease has occurred and is continuing, then (i) Tenant
shall not be made a party to the foreclosure of any mortgage, or any action or
proceeding by any mortgagee to recover possession of the Building, (ii) Tenant’s
possession shall not be disturbed, and (iii) this Lease shall not be canceled or
terminated and shall continue in full force and effect upon such foreclosure or
recovery of possession upon all the terms, covenants, conditions and agreements
set forth in this Lease.

Although the subordination and attornment provisions of this subsection are
automatic subject to the foregoing condition, if requested by the mortgagee,
such Nondisturbance Agreement shall also include the subordination and
attornment provisions set forth above and shall be executed by Tenant within 10
days following written request from Landlord.

20. Inspection. Subject to Tenant’s reasonable security requirements, Landlord
shall have the right upon reasonable notice and at reasonable times during
business hours to inspect all parts of the Premises and during the last four
(4) months of the Lease Term to show the interior and exterior of the Premises
to prospective tenants. Landlord shall not in any way interfere with or disrupt
the operation of Tenant’s business in the exercise by Landlord of its rights
under this Section and shall, at all times, observe Tenant’s reasonable security
requirements.

 

13



--------------------------------------------------------------------------------

21. Surrender. At the expiration or earlier termination of the Lease Term,
Tenant shall remove all personal property and trade fixtures of Tenant surrender
and deliver possession of the Premises in the same condition it is as of the
Commencement Date, subject only to reasonable wear and tear, damage by fire or
other casualty (including the elements) that Tenant is not obligated to restore
pursuant to Section 9 above, and alterations and additions made by Tenant during
the Lease Term that Tenant is not required to remove pursuant to Section 11
above.

22. Signs. Tenant shall have the right to place signs upon the exterior of the
Premises identifying Tenant, provided such signs comply with the local
ordinances and regulations and are of a reasonable size. Upon the expiration of
the Lease Term, Tenant shall remove all signage and shall restore and repair any
damage caused by the installation or removal of such signs.

23. Notices. All notices to be given to either party hereunder shall be in
writing and shall be sent to the following addresses:

If to Tenant:

Badger Equipment Company

c/o Manitex International, Inc.

7402 W. 100th Place

Bridgeview, IL 60455

Attention: David J. Langevin

with a copy to:

Bryan Cave LLP

161 N. Clark Street, Suite 4300

Chicago, IL 60601

Attention: Donald E. Figliulo, Esq.

If to Landlord:

Avis Industrial Corporation

1909 S Main Street

Upland, IN 46989

Attention: Leland E. Boren

Notices shall be sufficient if sent by registered or certified mail, by hand
delivery or by overnight courier service (with receipted proof of delivery).
Notices shall be effective on the date of delivery (if a business day) or the
next business day after delivery (if delivery does not occur on a business day).
The party to whom notice is to be given may change the address for the giving of
notices set forth above by delivering notice of such change to the other party.

24. Brokers. Landlord covenants, represents and warrants to Tenant that Landlord
has had no dealing or negotiations with any broker or agent or finder in
connection with respect to this Lease. Tenant covenants, represents and warrants
to Landlord that Tenant has had no dealing or negotiations with any broker or
agent or finder in connection with respect to this Lease.

 

14



--------------------------------------------------------------------------------

Landlord and Tenant each covenant and agree to pay, hold harmless and indemnify
the other from and against any and all costs, expenses, including reasonable
attorneys’ fees, and liability for any compensation, commissions or charges
claimed by any other broker or agent with whom the indemnifying party has had
any dealings or negotiations with respect to this Lease.

25. Waiver. Any particular waiver by Landlord or Tenant of any covenant or
condition of this Lease shall extend to that particular case only in the manner
specified and shall not be construed as applying to or in any manner waiving any
further or other rights hereunder. The receipt of Rent by Landlord, with
knowledge of any breach of this Lease by Tenant or of any default on the part of
Tenant in any of the conditions or covenants of this Lease, shall not be deemed
to be a waiver of any provision of this Lease.

26. Tenant Holding Over. Any hold over by Tenant beyond the expiration of the
Lease Term shall give rise to a tenancy from month-to-month on the terms and
conditions of this Lease, cancellable on thirty (30) days’ written notice by
either party, notwithstanding the provisions of any law or rule to the contrary.
During any such hold over period, Tenant shall pay i) one hundred twenty-five
percent (125%) of the Annual Fixed Rent last prevailing hereunder as agreed
liquidated damages for holding over and ii) any other charges or costs incurred
during the hold over period for which Tenant is responsible for under the Lease.

27. Estoppel Certificates. Each of the parties hereby agrees to deliver to the
other, from time to time, within twenty (20) days after request therefor, an
estoppel certificate certifying that this Lease is in full force and effect,
that the requesting party is not in default under the terms hereof (or if the
foregoing is not the case, giving an explanation thereof) and certifying such
other factual information with respect to this Lease as may be reasonably
requested.

28. Delivery for Examination. The submission of this instrument for review and
examination does not constitute an offer by the party submitting the same to
lease the Premises. This instrument shall not become effective as a lease, nor
shall Landlord or Tenant have any obligation hereunder, unless and until this
instrument has been executed by and delivered to the parties.

29. Tenant’s Equipment Financing. Tenant may from time to time own or hold in
the Premises furniture, trade fixtures and equipment related to Tenant’s
business (collectively, “Tenant’s Property”). Tenant shall have the right to
pledge all or any part of Tenant’s Property, and Landlord shall subordinate any
rights it may have (including any landlord’s lien) with respect to the same. The
terms and conditions of any such subordination shall be mutually agreed upon by
Landlord and Tenant’s lender. Landlord shall not unreasonably withhold,
condition or delay its approval of the terms and conditions of such
subordination agreement.

30. Tenant’s Purchase Option. Tenant is hereby granted the option to purchase
(the “Purchase Option”) all of Landlord’s right, title and interest in and to
the Premises on the terms and conditions set forth in this Section 30. The
Purchase Option may be exercised by Tenant by delivery of written notice (the
“Purchase Notice”) to Landlord, which Purchase Notice must be received by
Landlord no later than three (3) months prior to the expiration of the Lease
Term. Upon exercise of the Purchase Option by Tenant as set forth above,
Landlord agrees to sell to Tenant and Tenant agrees to purchase from Landlord
the Premises on the terms and subject to

 

15



--------------------------------------------------------------------------------

the conditions set forth in this Section 30. If Tenant fails to timely deliver
the Purchase Notice, or if this Lease is terminated pursuant to any of its other
terms or provisions prior to Landlord’s receipt of the Purchase Notice, the
Purchase Option shall be null and void and of no further force and effect. If
Tenant exercises its Purchase Option as provided herein, then Landlord and
Tenant shall, within thirty (30) days after such exercise, enter into a mutually
acceptable purchase and sale agreement pertaining to the Premises (the “Purchase
and Sale Agreement”), reflecting the terms of this Section 30, as well as other
customary matters contained in purchase and sale agreements for properties
similar to the Premises in the region in which the Premises is located,
including, without limitation, that Landlord shall deliver to Tenant, at its
sole cost and expense, (i) an updated ALTA survey of the Premises and (ii) an
ALTA owner’s title policy (base policy only) in an amount equal to the Purchase
Price (as defined below). The parties agree to act reasonably, cooperatively and
in good faith in negotiating, executing and delivering the Purchase and Sale
Agreement.

(a) The total purchase price under the Purchase Option for the Premises (the
“Purchase Price”) shall be Five Hundred Thousand Dollars ($500,000).

(b) The parties shall consummate the purchase and sale of the Premises (the
“Closing”) through a title insurance company mutually acceptable to Landlord and
Tenant (the “Title Company”). The Closing shall take place on the date sixty
(60) days after Tenant’s delivery of the Purchase Notice, or on such other date
as is mutually agreed to by Landlord.

(c) Notwithstanding anything herein to the contrary, if Tenant exercises the
Purchase Option herein granted, the Term of this Lease shall be extended through
the date of Closing of Tenant’s purchase of the Premises.

(d) Upon the Closing, without limiting any of the parties’ respective rights and
remedies under this Lease, this Lease shall terminate; provided, however, that
nothing contained herein shall affect the parties’ obligations which survive the
termination of the Lease.

(e) Upon Tenant’s request, Landlord and Tenant shall execute and cause to be
recorded a memorandum of the Purchase Option, in form reasonably acceptable to
Landlord and Tenant.

31. Miscellaneous.

(a) The headings preceding each section of this Lease are for convenience of
reference only and shall not affect the construction or meaning of the
provisions hereof.

(b) If any part of this Lease is found to be invalid or unenforceable, it shall
not affect any remaining portion of this Lease, which shall continue to be in
full force and effect and be severable from any invalid provision.

(c) This Lease, including any exhibits hereto, constitutes the entire agreement
between the parties and shall not be modified except by written agreement
between the parties.

(d) This Lease is legally binding upon the parties hereto and their successors
and assigns.

 

16



--------------------------------------------------------------------------------

[Remainder of this page intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed the
day and year first above written.

 

    LANDLORD:    

AVIS INDUSTRIAL CORPORATION,

an Indiana corporation

    By:  

/s/ Leland Boren

    Name:   Leland E. Boren     Title:   Chief Executive Officer Witness/Attest:
      /s/ Helen Rohlik     By:  

/s/ LaRita R. Boren 

    Name:   LaRita R. Boren

 

    Title:   Chairman of the Board     TENANT:    

BADGER EQUIPMENT COMPANY,

a Minnesota corporation

    By: MANITEX INTERNATIONAL, INC., Witness/Attest:    

a Michigan corporation,

its sole stockholder

/s/ David H. Gransee     By:  

/s/ David J. Langevin

    Name:   David J. Langevin

 

    Title:   Chairman and Chief Executive Officer

 

18



--------------------------------------------------------------------------------

Exhibit “A”

Description

That certain real property commonly known as 217 Patneaude Drive, Winona, Winona
County, MN 55987, consisting of approximately 13.97 acres, and the improvements
thereon.

 

19



--------------------------------------------------------------------------------

Exhibit “B”

Existing Mortgages and Liens

NONE

 

20